DETAILED ACTION
This office action is responsive to communications filed on September 14, 2021.  Claims 1-3, 7, 10-12, 16, 19-21, 25 and 27-29 have been amended.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 18-21 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bengtsson (US 2021/0231771).

Regarding Claim 1, Bengtsson teaches a method of detecting interference by a network entity, comprising:
measuring received power at each of a plurality of receive-beams (“the UE 101 may measure a spectral power level on the various beams … the direction 260 can be determined based on the spectral power level measured when performing a receive beam sweep” – See [0074]; A received power level on a plurality of beams is measured);
“all beam directions not in the candidate beam list and/or directions where the spectral power level is below a threshold can be used for radar probing” – See [0138]; The network entity determines whether the received power for at least one of the receive beams is below a threshold (i.e., satisfies a threshold condition));
if the measured power received at the one or more of the plurality of receive-beams satisfies the threshold condition: selecting a directional transmit-beam based on a direction of one of the one or more of the plurality of receive-beams that satisfy the threshold condition; and transmitting a radar waveform over the directional transmit-beam (“all beam directions not in the candidate beam list and/or directions where the spectral power level is below a threshold can be used for radar probing” – See [0138]; “The techniques described herein enable the UE to use waveforms optimized for radar probing which may not be easy to integrate together with the waveforms used for wireless communication” – See [0142]; See also Figs. 2 and 7; When the measured power for at least one of the receive beams is below the threshold (satisfies the threshold condition), the network entity selects a directional transmit beam in the same direction of the receive beams that are below the threshold, and transmits a radar waveform on the transmit beam).

Regarding Claim 2, Bengtsson teaches the method of Claim 1.  Bengtsson further teaches that selecting the directional transmit-beam further comprises determining which receive-beam of the one or more of the plurality of receive-beams, having measured power that satisfies the threshold condition, is associated with the a lowest measured power among the one or more of the plurality of receive-beams, wherein the selected directional transmit-beam has a same direction as the receive-beam having the lowest measured power among the one or more of the plurality of receive-beams (“As illustrated, the direction 260 along which the radar probing 200 is implemented is offset from the beam 311 employed by the UE 102 to wirelessly communicate with the BS 101. This corresponds to SDD of (i) wireless communication and (ii) radar probing. Thereby, interference between (i) wireless communication and (ii) radar probing can be reduced” – See [0073]; “all beam directions not in the candidate beam list and/or directions where the spectral power level is below a threshold can be used for radar probing” – See [0138]; “The techniques described herein enable the UE to use waveforms optimized for radar probing which may not be easy to integrate together with the waveforms used for wireless communication” – See [0142]; See also Figs. 2 and 7; The receive beams with a power level below the threshold have a lowest measured power relative to other receive beams, wherein the direction on which the radar waveform is transmitted is the same direction as the one or more receive beams with the lowest measured power).

Regarding Claim 3, Bengtsson teaches the method of Claim 1.  Bengtsson further teaches that each of the plurality of receive-beams is characterized by an azimuth offset relative to another of the plurality of receive-beams (See Fig. 4; As shown in Fig. 4, each of beams 311-313 has a different azimuth offset relative to each other).

Regarding Claim 9, Bengtsson teaches the method of Claim 1.  Bengtsson further teaches that the network entity is a base station (BS) or a user equipment (UE) (“the UE 101 may measure a spectral power level on the various beams … the direction 260 can be determined based on the spectral power level measured when performing a receive beam sweep” – See [0074]; “Radar probing may include transmission of radar signals, e.g., pulsed or continuous radio waves, from a wireless communication device such as a UE” – See [0039]; The network entity that performs the beam measuring and transmitting radar waveforms is a UE).


Claims 11, 20 and 28 are rejected based on reasoning similar to Claim 2.
Claims 12, 21 and 29 are rejected based on reasoning similar to Claim 3.
Claims 18 are rejected based on reasoning similar to Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2021/0231771) in view of Yang et al. (US 2021/0152447).

Regarding Claim 4, Bengtsson teaches the method of Claim 1.  Bengtsson does not explicitly teach that the received power at each of the plurality of receive-beams during the single slot, wherein each of the plurality of receive-beams is measured contiguously and for a duration of at least two symbols.
However, Yang teaches measuring the received power at each of the plurality of receive-beams during a single slot, wherein each of the plurality of receive-beams is measured contiguously and for a duration of at least two symbols (“Because the UE needs to measure the BPL quality for three Rx beams and three Tx beams within each time unit in the measurement mode 2, at least two OFDM symbols are required so as to complete the measurement within one time unit” – See [0049]; See also Fig. 3).


Claims 13, 22 and 30 are rejected based on reasoning similar to Claim 4.

Claims 5, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2021/0231771) in view of Yang et al. (US 2021/0152447) and further in view of Sampath et al. (US 2019/0200365).

Regarding Claim 5, Bengtsson in view of Yang teaches the method of Claim 4.  Bengtsson and Yang do not explicitly teach that the single slot is a random access channel (RACH) slot in a time division duplex (TDD) carrier.
However, Sampath teaches that a radar waveform is transmitted in a single slot that is a random access channel (RACH) slot in a time division duplex (TDD) carrier (“One example of an MPE measurement may be made using a frequency modulated continuous wave radar measurement. For example, the UE may transmit a radio signal with at least one antenna element and the receiver may detect echoes from objects in the path of the signal. This detection may enable the UE to detect an obstruction and a distance to the obstruction” – See [0057]; “a RACH resource is predictably an uplink resource, without concern for downlink transmission interference. The UE may use the RACH resource for MPE measurement when the UE does not need to use the resource for performing RACH or beam access recovery. Use of the RACH resource provides a number of benefits. The RACH resource is predictably a UE transmit occasion in contrast to data resources. The RACH resource is designed for low utilization in order to enable UEs to obtain access to the system quickly and reliably. Thus, the RACH resources should have less inaccuracy in MPE measurement. RACH opportunities occur relatively often, e.g., in comparison to MPE measurement needs. For example, a RACH resource may occur every 5-20 ms. As well, a RACH failure may not be catastrophic, as a randomized retry is typically supported with power ramping. Thus, a UE that fails RACH due to interference caused by MPE measurement should have an opportunity to retry” – See [0066]; “the 5G/NR frame structure is assumed to be TDD” – See [0038]; The radar waveform is transmitted in a RACH slot using TDD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengtsson such that the single slot is a random access channel (RACH) slot in a time division duplex (TDD) carrier since the RACH slot is reliably an uplink resource and there is no concern for causing downlink interference.  Additionally, the low utilization of RACH resources enables the UE to access them quickly and reliably (See Sampath, [0066]).

Claims 14 and 23 are rejected based on reasoning similar to Claim 5.

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2021/0231771) in view of Kung et al. (US 2020/0015236).

Regarding Claim 8, Bengtsson teaches the method of Claim 1.  Bengtsson does not explicitly teach that measuring received power at each of the plurality of receive-beams comprises measuring a power-to-interference ratio at each of the plurality of receive-beams.
However, Kung teaches that measuring received power at each of the plurality of receive-beams comprises measuring a power-to-interference ratio at each of the plurality of receive-beams (“the UE may derive layer 3 filtered SINR per beam for the serving cell based on CSI-RS” – See [0129]; “CSI -SINR is defined as a linear average over a power contribution (in [W]) of resource elements carrying CSI reference signals divided by a linear average of noise and interference power contribution (in [W]) over the resource elements carrying CSI reference signals within a corresponding frequency bandwidth” – See [0070]; The measured receive power for each beam comprises a SINR, which is a ratio between a received reference signal power and a noise+interference power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengtsson such that measuring received power at each of the plurality of receive-beams comprises measuring a power-to-interference ratio at each of the plurality of receive-beams since the SINR is one of several channel quality metrics that are well-known in the art.

Claims 17 and 26 are rejected based on reasoning similar to Claim 8.

Response to Arguments
On pages 11-14 of the remarks, Applicant argues in substance that the combination of Koo and Ryu does not teach independent claims 1, 10, 19 and 27 and further that there is no reason to combine the teachings of Koo and Ryu.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly-cited Bengtsson reference.

Allowable Subject Matter
Claims 6, 7, 15, 16, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478